         Case 1:18-cv-02921-JMF Document 666 Filed 11/15/19 Page 1 of 2



November 15, 2019

The Honorable Jesse M. Furman
Thurgood Marshall U.S. Courthouse
U.S. District Court for the Southern District of New York
40 Centre Street, Room 2202
New York, NY 10007

       RE:    Plaintiffs Sur-reply in Support of Motion for Sanctions in
              State of New York, et al. v. U.S. Dep’t of Commerce, et al., 18-CV-2921 (JMF)

Dear Judge Furman:

        Pursuant to Paragraph 1(A) of the Court’s Individual Rules and Practices in Civil Cases,
the New York Immigration Coalition Plaintiffs (“NYIC Plaintiffs”) respectfully submit this letter
to inform the Court that the cover page to Plaintiffs’ Surreply in Support of Motion for
Sanctions, filed earlier today (Docket No. 665), included the word “proposed” in error.


                                     Respectfully submitted,

                                     AMERICAN CIVIL LIBERTIES UNION
                                     ARNOLD & PORTER KAYE SCHOLER LLP

                                     By: /s/ Dale E. Ho

Dale E. Ho                                      Andrew Bauer
American Civil Liberties Union Foundation       Arnold & Porter Kaye Scholer LLP
125 Broad St.                                   250 West 55th Street
New York, NY 10004                              New York, NY 10019-9710
(212) 549-2693                                  (212) 836-7669
dho@aclu.org                                    Andrew.Bauer@arnoldporter.com

Sarah Brannon*                                  John A. Freedman
American Civil Liberties Union Foundation       Arnold & Porter Kaye Scholer LLP
915 15th Street, NW                             601 Massachusetts Avenue, N.W.
Washington, DC 20005-2313                       Washington, DC 20001-3743
202-675-2337                                    (202) 942-5000
sbrannon@aclu.org                               John.Freedman@arnoldporter.com
* Not admitted in the District of Columbia;
practice limited pursuant to D.C. App. R.
49(c)(3).

Perry M. Grossman
New York Civil Liberties Union Foundation
125 Broad St.
       Case 1:18-cv-02921-JMF Document 666 Filed 11/15/19 Page 2 of 2



New York, NY 10004
(212) 607-3300 601
pgrossman@nyclu.org
                             Attorneys for the NYIC Plaintiffs
